Per Curiam : The motion must be denied. There was no service of process upon Fletcher. His mere evasion of service by concealing himself is not equivalent to actual service. In cases where a resident defendant in error cannot be found, so as to enable the officer to serve process upon him, returns of two nihils upon writs issued to different terms of the court, will, as by the English practice, be regarded as actual personal service of the process. Here there is but one nihil, and that will not authorize a rule upon him to join in error. Instead of having a return of two nihils, the plaintiff in error may proceed under the thirtieth rule of this court, by making publication, and a compliance therewith will enable the party to proceed with his cause. There was no attempt to comply with the rule in this case. Motion denied.